Citation Nr: 1241611	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-30 399	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right thigh disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

4.  Entitlement to a compensable initial rating for service-connected right thumb residual osteoarthritis, status post Rolando fracture.  
	

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  The Veteran also had Army National Guard service.  The Veteran died on August [redacted], 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously before the Board in May 2010 and was remanded for additional development.

Prior to his death, the Veteran testified at a travel board hearing at the Nashville RO before the undersigned acting Veterans Law Judge in March 2010.  The undersigned was designated by the Chairman of the Board to conduct that hearing and to render a final determination in this case.  38 U.S.C.A. §§ 7101(c), 7102.  A transcript of the hearing is of record.

In September 2011, while the claim was awaiting disposition, VA received notice that the service member had passed away and that his widow submitted paperwork for her substitution in her husband's claims.  The Agency of Original Jurisdiction (AOJ) appears to have substituted the widow for some of the Veteran's pending claims, in a March 2012 letter.  However, the matter of whether the substitution was proper in regards to the current, previously remanded claims (listed on the cover page of this decision) has not been adjudicated by the AOJ.  Since the AOJ has not provided the widow with notice or her appellate rights in regards to the current claims, the issue of substitution in regards to those claims is REFERRED to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1978 to January 1981. 

2.  In October 2012 the Nashville RO transferred the Veteran's claims to the Board, which included notice that the appellant died in August 2011.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
DEBORAH W. SINGLETON  
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


